Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-7 are pending.
The prior arts submitted on September 20, 2020 and March 10, 2021 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (2014/0100735).
As per claim 1, Yoneda discloses a travel control device which includes a controller 20 configured to control traveling of a plurality of mobile objects on a basis of a travel schedule of the plurality of mobile objects (see at least figure 1, item 20); a planner configured to generate a plurality of tentative travel schedules by changing part 
As per claims 2 and 4, Ynoeda also discloses that the planner calculates delay times of the plurality of mobile objects occurring in the tentative travel schedules, and calculates the evaluation values on a basis of a sum of the delay times of the plurality of mobile objects, and the travel control device further comprises a model generator configured to acquire first data including the state features of the plurality of mobile objects in the tentative travel schedules and the calculated evaluation values, and generate the model on a basis of a plurality of pieces of the first data (see at least figures 2-5 and paragraph 0030).
As per claim 3, Ynoeda also discloses that the planner calculates the evaluation values on a basis of a sum of delay times of the plurality of mobile objects occurring in the travel schedule before update and delay times of the plurality of mobile objects 
As per claim 5, Ynoeda also discloses that the state features of the plurality of mobile objects include at least one of position information of the plurality of mobile objects, remaining travel distances of the plurality of mobile objects, and information regarding a package to be conveyed by the plurality of mobile objects (see at least figures 2, 5 and paragraph 0032).
With respect to claims 6 and 7, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Summerville et al. (5,283,739), Jarvis et al. (10,803,420), Coughran et al. (10,956,855), Wurman et al. (2008/0051984), Thomas (2014/0032035), Klein et al. (2017/0169366), Ahmann et al. (2020/0039747).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 11, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661